Citation Nr: 0029075	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back condition due to residuals of a right 
ankle fracture.

2.  Entitlement to a rating greater than 20 percent for 
residuals of a right ankle fracture, to include arthritic 
changes and arthralgia.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from June 1972 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to a rating greater than 20 percent for 
residuals of a right ankle fracture, to include arthritic 
changes and arthralgia; his petition to reopen a claim of 
entitlement to service connection for a back condition due to 
residuals of a right ankle fracture; and entitlement to a 
permanent and total disability rating for pension purposes.  
The veteran subsequently perfected an appeal of that 
decision.

In a substantive appeal, VA Form 9, received in April 1999, a 
personal hearing before a member of the Board of Veteran's 
Appeals (Board) at the RO was requested.  In December 1999 
the veteran waived his right to an in-person hearing and 
accepted a videoconference hearing, which was scheduled for 
October 23, 2000.  On October 23, 2000, the veteran's 
attorney faxed a statement to the Board asserting that he was 
unable to attend the hearing scheduled for that day and 
requesting that the videoconference hearing be rescheduled.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



